PER CURIAM
BELL, J.
Upon the facts noted and for the reasons stated in the opinion of this court this day rendered in the case of Frank Delatour and Edward Marmouget vs. Southern Railway Company, Inc., No. 10019 of the docket of this court, it is ordered that the judgment appealed from be set aside and reversed, and that there be judgment in favor of defendant,- Southern Railway Company, against plaintiff, Joseph PI. Buscher, maintaining defendant’s plea to the jurisdiction of the court, and dismissing plaintiff’s suit at his cost in both courts.